Alessandroni, J.,
— Plaintiff filed a petition for discovery under Pa. R. C. P. 4009. The petition was granted.
Defendant filed exceptions to the order.
We can find no warrant of authority for the exceptions to the order of the court. The order for discovery is not a decree or finding of the court.
Therefore we cannot consider the exceptions or the merits thereof. See Mackowain v. Gulf Oil Corporation, 369 Pa. 581. The rules of court must be observed and complied with strictly.

Order

And now, to wit, June 1, 1954, defendant’s exceptions to the order of the court are dismissed.